Citation Nr: 1419629	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-01 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for tinnitus.
 
2.  Entitlement to service connection for an eye disability, to included presbyopia.

3.  Entitlement to service connection for an adjustment disorder.

4.  Entitlement to service connection for bilateral hearing loss disability.

5.  Entitlement to service connection for right shoulder disability.

6.  Entitlement to service connection for left shoulder disability.

7.  Entitlement to service connection for left wrist disability.

8.  Entitlement to service connection for left finger disability.

9.  Entitlement to service connection for middle finger disability.

10.  Entitlement to service connection for right knee disability.

11.  Entitlement to service connection for right ankle disability.

12.  Entitlement to service connection for a sleep disorder.

13.  Entitlement to service connection for bilateral foot disability, to include cold injury residuals.

14.  Entitlement to service connection for chronic headaches.

15.  Entitlement to service connection for low back disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1998.

These matters come before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over this case was subsequently transferred to the VARO in Nashville, Tennessee, and that office forwarded the appeal to the Board.

In November 2012, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.

The issues of entitlement to service connection for bilateral hearing loss disability, right shoulder disability, left shoulder disability, left wrist disability, left finger disability, middle finger disability, right knee disability, right ankle disability, a sleep disorder, bilateral foot disability to include cold injury residuals, chronic headaches, and low back disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

 
FINDINGS OF FACT

1.  The evidence is approximately evenly balanced as to whether tinnitus is related to in-service noise exposure.

2.  There has been no impairment of the eyes other than that due to presbyopia since the filing of the claim or during its pendency.

3.  Adjustment disorder did not manifest in service or for many years thereafter, and is unrelated to service.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.

2.  An eye disability as defined by VA regulations was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3.  Adjustment disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  As the Board is granting the claim for entitlement to service connection for tinnitus, further discussion of the VCAA with regard to that claim is unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

As to the claims for entitlement to service connection for an eye disability and for adjustment disorder, the VCAA's requirements have been met.  VA provided pre-adjudication notice to the Veteran in November 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.

VA also fulfilled its duty to assist.  The Veteran did not identify any outstanding VA or private treatment records relating to his eyes.  He specifically indicated that he was not being treated for a psychiatric disorder.  Hearing Transcript, at 7.  His statements during the Board hearing indicated that he had received treatment for his eyes in service and that he had submitted any relevant records in this regard to the Board.  Id. at 36.  The Veteran was also afforded a February 2010 VA eye examination which, for the reasons indicated below, was adequate to decide the claim.  There is thus is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Moreover, during the November 2012 Board hearing, the undersigned explained the issues on appeal, suggested the submission of evidence that may have been overlooked, and left the claims file open for 60 days in order to allow the Veteran time to submit additional evidence.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for entitlement to service connection for tinnitus, an eye disability, and adjustment disorder are thus ready to be considered on the merits.

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Tinnitus

Veterans are competent to testify as to some matters, to include the existence of tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  The Veteran's statements during the Board hearing and on the February 2010 VA psychiatric examination indicating that he experiences ringing in the ears and has done so since service are competent and credible.  They are also consistent with his statement on the Medical Evaluation Board report of medical history that he had ear trouble.  In addition, the Veteran's testimony that he experienced significant in-service noise exposure is consistent with the circumstances of his service including his military occupation specialty of infantryman.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).

The competent evidence is thus at least evenly balanced as to whether the Veteran has current tinnitus that is related to service.  As the reasonable doubt created by this approximate balance in the evidence must be resolved in favor of the Veteran, entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Eye Disability

A necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Veteran filed his claim for service connection for what he characterized as "bilateral eye problems" in November 2009.  A claim is not limited to the lay Veteran's description of his condition, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  Moreover, the current disability requirement cannot be read narrowly, as "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect." 38 U.S.C.A. § 1701(1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities").  In this case, however, the Veteran's claim must be denied because he has not met the current disability requirement, for the following reasons.

The lay and medical evidence reflects that the Veteran had eye problems during service and underwent removal of ptergium with conjunctival autograft.  During the Board hearing, the Veteran testified that his vision started declining during the surgery and was only better after surgery when he wore glasses.  Hearing Transcript, at 34.  When asked if he continued to have any problems with his eyes other than his vision declining, the Veteran replied, "That's it," and also noted that bright lights at nighttime caused him difficulty seeing.  Id. at 34, 35.  The only symptoms noted on the February 2010 VA eye examination were blurred vision relieved by wearing glasses.  The only abnormal findings on the February 2010 VA eye examination were slit lamp findings showing trace cortical changes and small old pterygium scar, with no physical findings of abnormal lacrimal duct function, abnormal eyelids, chronic conjunctivitis, residuals of eye injury, lagophthalmos, symblepharon, ptosis, nystagmus, or eyelash or eyebrow loss.  The only physical finding was presbyopia.  Fundoscopic examination findings were normal, there was no visual field defect, and corrected vision was 20/20 in each eye.  Retinal and macula examinations were normal.  There was no significant ocular pathology and the examiner noted that the Veteran could use stronger bifocal to improve close vision.

The above evidence reflects that the only impairment of the eyes since filing of the claim and during its pendency has been presbyopia.  VA regulations provide that refractive error is not a disease or injury within the meaning of applicable VA legislation.  38 C.F.R. § 3.303(a).  The Court has found that, given the definition of presbyopia as "a visual condition that becomes apparent esp[ecially] in middle age and in which loss of elasticity of the lens of the eye causes defective accommodation and inability to focus sharply for near vision," the Board is warranted in concluding that such a diagnosis indicates that the Veteran's condition is a noncompensable refractive error that is not due to disease or injury in service.  McNeely v. Principi, 3 Vet. App. 357, 364 (1992) (citing Webster's Medical Desk Dictionary 573) ("The diagnosis itself provides the plausible basis in the record upon which the Court could hold that the determination of the BVA with regard to this ailment was not clearly erroneous").

As the Veteran has not had an eye disability within the meaning of VA laws and regulations since filing his claim or during its pendency, his claim for entitlement to service connection for such disability must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Adjustment Disorder

The Veteran has been diagnosed with adjustment disorder and has thus met the current disability requirement with regard to this claim.  During the Board hearing, he indicated that he believed his adjustment disorder was due to all of the stress in his job as a non-combat infantry sergeant in the Korean DMZ, and that he had panic attacks during service.  Hearing Transcript, at 4-6.  He indicated that he was not treated in service for any kind of psychiatric disorder, but was treated for insomnia.  Id. at 6.  While veterans are competent to testify as some medical matters, such statements as to the nature and etiology of psychiatric disorders relate to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses. Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").  The Veteran's statements as to the etiology of his adjustment disorder are therefore not competent.

In contrast, the psychiatrist who conducted the Veteran's February 2010 VA psychiatric examination noted a February 1987 service treatment record indicating that the Veteran complained of insomnia, which followed respiratory symptoms, and was diagnosed with anxiety/insomnia and that the Veteran indicated on his February 1998 retirement report of medical history that he did not have nervous trouble of any sort.  He noted the Veteran's recent divorce and, after examining the Veteran, diagnosed adjustment disorder, with mixed emotional features, secondary to recent divorce, near resolution without treatment, not caused by or a result of military service.  The psychiatrist commented that the single notation of anxiety in the February 1987 diagnosis was made in the context of being seen following two days of insomnia related to what was likely a viral infection.  He also noted that no mental health treatment was ever prescribed or recommended, and there was no evidence of the Veteran having any mental illness while in service, including chronic or persistent insomnia.  The psychiatrist thus explained the reasons for his conclusions based on an accurate characterization of the evidence of record.  His opinion is therefore entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

To the extent that the Veteran is competent to testify as to the etiology of his psychiatric disorder, the probative value of his general assertions is outweighed by the specific, reasoned opinion of the trained health care professional who conducted the February 2010 VA examination.  Moreover, to the extent that the Veteran implied he had continuous psychiatric symptoms since service, such an assertion conflicts with the statement on the retirement report of medical history indicating that he did not have frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort.   These contemporaneous statements made to a health care professional are of greater probative weight than the later statements made during the course of an appeal from the denial of compensation benefits.  See Pond v. West, 12 Vet. App. 341, 345 (1999) (interest may affect the credibility of testimony).

Finally, during the Board hearing, the Veteran indicated that he felt the February 2010 VA examination was inadequate because the examiner "seem[ed] like he tr[ied] to blame that I was going from a divorce and stuff and that . .  . didn't have anything to do with it because I was already separated for seven years before."  Hearing Transcript, at 49.  The Board finds that this assertion regarding the examination does not warrant the conclusion that it was inadequate.  The Veteran did not challenge the competence of the psychiatrist or allege that he did not ignore the Veteran's assertions or relevant evidence in the claims file.  Cf. Dalton v. Nicholson, 21 Vet.  App. 23, 39 (2007) (finding a medical examination inadequate where the examiner "impermissibly ignored the appellant's lay assertions that he had sustained a back injury during service"); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding an examination inadequate where the examiner failed to consider the appellant's claims file containing assertions of continued symptomatology).  Rather, the examiner specifically considered the Veteran's divorce and the relevant service treatment record, and the Veteran appears to disagree with how the examiner weighed this evidence.  See also Sickles v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011) (finding no error in the Court's conclusion that the Board provided adequate reasons or bases for its decision where the appellant failed to argue before the Board that a VA examination was inadequate because the examiner was "insufficiently informed").  The Board therefore finds the February 2010 VA psychiatric examination to be adequate.
  
For the foregoing reasons, the preponderance of the evidence reflects that adjustment disorder did not manifest in service or for many years thereafter and that adjustment disorder is unrelated to service.  The benefit of the doubt doctrine is therefore not for application and the claim for entitlement to service connection for adjustment disorder must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for an eye disability, to included presbyopia, is denied.

Entitlement to service connection for adjustment disorder is denied.


REMAND

As to the remaining claims, the Veteran asserts that these disabilities had their onset in, or are related to, service.  The claims were denied in part because the Veteran failed to report for the scheduled VA general medical examination.  The Veteran claims that he never received notice of this examination.  While there is a presumption of regularity with regard to procedures throughout the VA administrative process, including mailing of documents, the Federal Circuit has recently expressed skepticism as to the application of this presumption with regard to mailing of notice of a VA examination where, as here, the actual notification letter is not in the claims file.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  An October 2012 statement in support of claim indicates that the Veteran has a new address.  In these circumstances, the Board will grant the Veteran's representative's request that he be afforded a VA examination as to the disabilities relating to the claims remaining on appeal.

Accordingly, the claims for entitlement to entitlement to service connection for bilateral hearing loss disability, right shoulder disability, left shoulder disability, left wrist disability, left finger disability, middle finger disability, right knee disability, right ankle disability, a sleep disorder, bilateral foot disability, to include cold injury residuals, chronic headaches, and  low back disability, are REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination as to the nature and etiology of any bilateral hearing loss disability.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should first conduct audiological testing and indicate whether the Veteran has hearing loss disability of either ear as defined in the applicable regulation.  Then, as to any hearing loss disability, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that such disability is related to the Veteran's noise exposure in service.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.  The examiner should also take into account the multiple references to hearing loss in the service treatment records.

2.  Schedule the Veteran for a VA orthopedic examination as to the etiology of any right shoulder disability, left shoulder disability, left wrist disability, left finger disability, middle finger disability, right knee disability, right ankle disability, bilateral foot disability, and  low back disability.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should first diagnose all current orthopedic disabilities.  Then, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any such disability is related to the Veteran's service.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.  The examiner should reference the specific orthopedic symptoms and diagnoses noted in the service treatment records and consider whether any current foot disability is residual to cold injury.

3.  Schedule the Veteran for a VA examination as to the etiology of any sleep disorder.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current sleep disorder is related to service.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

4.  Schedule the Veteran for a VA examination as to the etiology of his headaches.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any headache-related disability is related to service.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

5.  After the above development has been completed, readjudicate the claims for entitlement to service connection for bilateral hearing loss disability, right shoulder disability, left shoulder disability, left wrist disability, left finger disability, middle finger disability, right knee disability, right ankle disability, a sleep disorder, bilateral foot disability to include cold injury residuals, chronic headaches, and  low back disability.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


